                   Case 8:20-bk-03608-CPM             Doc 249       Filed 08/07/20        Page 1 of 3




                                                 ORDERED.
         Dated: August 05, 2020




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION
                                        www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                                 Case No. 8:20-bk-03608-CPM
                                                                   Chapter 11

                                                                   Jointly Administered with:
CFRA, LLC                                                          Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                               Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                                ORDER CONVERTING CASES FROM
                        CHAPTER 11 TO CHAPTER 7 OF THE BANKRUPTCY CODE

             THIS MATTER came on for hearing on July 30, 2020 upon the Motion (the

“Conversion Motion”) 1 [Docket No. 193] of the above-captioned debtors and debtors-in-

possession the (“Debtors”) for entry of an order converting the Debtors’ cases to cases under

chapter 7 of the Bankruptcy Code; and the Court having considered all the pleadings submitted

and the arguments of counsel in support of the Conversion Motion; and for good cause shown:

IT IS HEREBY ORDERED THAT:

             1.          The Motion is GRANTED as set forth herein.

1
             Capitalized terms not otherwise defined herein have the meanings set forth in the Conversion Motion.



37269265.2 07/31/2020
                   Case 8:20-bk-03608-CPM          Doc 249     Filed 08/07/20     Page 2 of 3




              2.        The Debtors’ Chapter 11 Cases are hereby converted to cases under Chapter 7 of

 the Bankruptcy Code, effective as of the date of entry of this Order.

              3.        The U.S. Trustee is directed to appoint a Chapter 7 trustee following entry of this

 Order.

              4.        Upon request of the chapter 7 trustee, the Debtors shall turn over to the chapter 7

 trustee all records and property of the estates under their custody and control, including without

 limitation the $25,000 chapter 7 administration carve-out and the $125,000 carve-out for

 general unsecured creditors, as required by Fed. R. Bankr. P. 1019(4).

              5.        Within fourteen (14) days of entry of this Order, the Debtors shall file a schedule

 of unpaid debts, if any, incurred after the commencement of the Chapter 11 Cases, including the

 name and address of each creditor, as required by Fed. R. Bankr. P. 1019(5)(A)(i).

              6.        Within thirty (30) days of entry of this Order, the Debtors shall file and transmit

 a final report and account as required by Fed. R. Bankr. P. 1019(5)(A)(ii) to the United States

 Trustee.

              7.        Saul Ewing shall continue to maintain the Professional Fee Carve-Out Reserve

 Account for distributions to retained professionals in accordance with the Final Financing

 Orders, and any orders granting interim or final fee applications in these cases, outside of the

 Debtors’ chapter 7 proceedings

              8.        Notwithstanding anything to the contrary herein, nothing in this Order or the

 conversion of the Debtors’ chapter 11 bankruptcy cases to cases under chapter 7 of the

 Bankruptcy Code shall affect or modify the terms of the Final Financing Orders or the Sale

 Order, or any and all related documents, or the rights and remedies of the parties thereto, which

 rights and remedies shall be preserved in their entirety.



                                                        2
37269265.2 07/31/2020
                   Case 8:20-bk-03608-CPM          Doc 249      Filed 08/07/20     Page 3 of 3




              9.        The Debtors shall cause notice of this Order to be served on: (i) the United States

 Trustee, (ii) counsel to the Debtors’ pre- and post-petition secured lenders; (iii) counsel for

 IHOP; (iv) counsel for the Committee; (v) counsel for Suncakes, LLC; and (vi) all parties

 requesting notices in these cases that do not receive electronic notices through the Court’s

 CM/ECF system.

              10.       The Court shall retain jurisdiction over disputes pertaining to this Order.


                                                      # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                                         3
37269265.2 07/31/2020
